Proceeding pursuant to section 298 of the Executive Law (erroneously denominated a proceeding pursuant to CPLR article 78) to review an order of the State Human Rights Appeal Board, dated November 20, 1981, which affirmed a determination of the State Division of Human Rights dismissing the complaint of petitioner on a finding that there was no probable cause to believe that his employer had engaged in an unlawful discriminatory practice because of his creed. Order confirmed and petition dismissed, without costs or disbursements. (See 300 Gramatan Ave. Assoc, v State Div. of Human Rights, 45 ÑY2d 176; State Div. of Human Rights v Columbia Univ. in City of N.Y., 39 NY2d 612.) Damiani, J. P., Gulotta, Rubin and Boyers, JJ., concur.